Title: From Thomas Jefferson to Lewis Deblois, 20 March 1808
From: Jefferson, Thomas
To: Deblois, Lewis


                  
                     Mar. 20. 08.
                  
                  Th: Jefferson presents his compliments to mr Deblois, and took the liberty two days ago of sending to his care 8. boxes of glass to be forwarded to Gibson & Jefferson at Richmond. besides the obligation he is under so often for troubling mr Deblois with these small concerns, he is certain he must be indebted to him for small expences on them, as wharfage, storage, Etc which he prays him to make a note of either to himself by post, or to his Messenger Daugherty whom mr Deblois frequently meets in the city. he prays him to accept his thanks for his kindnesses & the assurance of his esteem & respect.
               